Citation Nr: 1037086	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  07-26 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury.

2.  Entitlement to service connection for bilateral hearing loss 
disability.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in August 2006, a statement of the case 
was issued in February 2007, and a substantive appeal was 
received in August 2007.  There was a Travel Board hearing before 
the undersigned Veterans Law Judge of the Board at the RO in 
March 2010.  

The issues of service connection for chronic obstructive 
pulmonary disease, emphysema, and pneumothorax were raised 
by the Veteran in September 2007, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's current cervical spine disability, including 
arthritis and degenerative disc disease, is reasonably related to 
his in-service neck injury.  

2.  Hearing loss disability was not manifest in service and is 
unrelated to service.  

3.  Sensorineural hearing loss disability was not manifest to a 
degree of 10 percent within one year of service discharge.  

4.  Tinnitus  is related to the Veteran's service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals, neck 
injury, are met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).

2.  The criteria for service connection for hearing loss are not 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).

3.  The criteria for service connection for tinnitus are met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).

The notice requirements apply to all five elements of a service 
connection claim. Those are: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter 
dated in May 2006.  The notification substantially complied with 
the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) by identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.   See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

VA also has a duty to assist a claimant under the VCAA.  VA has 
obtained service treatment records; assisted the Veteran in 
obtaining evidence; afforded the Veteran examinations in 2007; 
obtained medical opinions as to the etiology of the claimed 
disabilities; and afforded the Veteran the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran has 
not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Pertinent criteria

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Davidson v. Shinseki,  581 F.3d 1313 (Fed. Cir. 2009).

Organic disease of the nervous system and/or arthritis may be 
presumed to have been incurred in service if either or both is or 
are manifest to a degree of 10 percent or more within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

For VA compensation and pension purposes, impaired hearing will 
be considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Neck injury residuals

Service treatment records show the Veteran was treated in January 
1969 for right posterior neck pain from a boxing injury.  
Examination was negative, and the impression was cervical muscle 
strain.  A cervical spine X-ray report, which was negative, 
reflected that he had had pain in his neck for 3 weeks from a 
boxing injury.  About 2 weeks later, he was seen again, 
complaining that he still had tingling in his right neck and felt 
like his funny bone was being hit.  The examination was normal, 
but an impression was made of cervical neuritis.  On service 
discharge examination in January 1970, the Veteran denied 
pertinent history and complaints, and his spine and neurological 
system were normal.  

In May 2006, the Veteran saw a private physician and advised him 
that he had injured his neck while boxing in service 36 years 
beforehand.  At the time, he had had partial paralysis for 1/2 hour 
after having his neck twisted and being given a "shot" to the 
head.  He had been treated with traction and physical therapy for 
2 weeks and had had headaches intermittently since, and a stiff 
neck since, which he had always put up with.  After examination 
showing a stiff neck with decreased range of motion, the 
assessment was cervicalgia.  An MRI later in May 2006 revealed 
multilevel cervical spondylosis with thecal sac stenosis and 
contact on the ventral surface of the cord from C3-4 through C6-7 
due to posterior disc bulges/protrusions and osteophytic ridging.  
There was also foraminal stenosis and narrowing and a mild C7 on 
T1 anterolisthesis with facet hypertrophy.  

On private evaluation in August 2006, the Veteran again indicated 
that he had had neck pain which started in the 1960's.  He stated 
that numbness, tingling, and weakness in his right upper 
extremity started in March or April 2006.  In September 2006, it 
was reported that an electromyogram had disclosed nerve root 
compression at C5-6, C6-7, and C7-T1 on the right.  He had a 
laminectomy in November 2006.  

On VA examination in October 2007, it was revealed that the 
Veteran was a composite tooling machinist.  In service, he had 
sustained a blow to the top of his head and was unable to move 
for 30 seconds or so.  He was diagnosed as having sustained a 
stinger or transient neurapraxia in service.  Ever since that 
injury, he had had occipital headaches intermittently, and in 
February 2006, he began experiencing right arm C7 and C8 
paresthesias and dysesthesia.  He was subsequently diagnosed with 
cervical spondylosis and central canal stenosis at C3-C4, C4-C5, 
and C5-C6, and underwent laminectomy at C5-C6 with decompression 
of C6-C7 and C7-T1 with fusion.  The examiner felt that it was 
less than likely that the Veteran's current cervical spine 
condition was related to his January 1969 neck injury.  He had 
had normal separation medical history and physical examination.  
It was more than likely that the Veteran's current cervical spine 
condition was related to chronic degenerative changes as a result 
of aging and a genetic predisposition for degenerative disc 
disease.  

In March 2010, the Veteran testified that during a boxing match 
in service, the other boxer punched him and his thumb got hung up 
in the Veteran's headgear, turning his head.  The other boxer 
then came with a right cross right on top of the Veteran's head, 
and it felt like his whole body was a funny bone.  He went to the 
matt and could not move for at least a minute.  On service 
discharge examination, he was told to indicate that he was fine 
so he could go home right away.

In March 2010, the private physician who treated the Veteran in 
May 2006 indicated that it was more likely than not that the 
Veteran's in-service injury produced his neck pathology.  Also in 
March 2010, the Veteran's brother stated that as best as he could 
recall, the Veteran started having neck pains a little later in 
time than not too long after service.  

Based on the evidence, the Board concludes that service 
connection is warranted for residuals of a neck injury.  The 
Veteran injured his neck in service, and had problems with it for 
well over a month in service, with symptoms including tingling in 
his right neck and feeling like his funny bone was being hit.  He 
was felt to have cervical neuritis in service and he had right 
neck tingling.  He states that he had continuing neck stiffness 
since that injury, which he had always put up with, and that he 
had had traction in service, and the Board finds this testimony 
credible.   While a VA examiner stated that the Veteran had a 
genetic predisposition to degenerative disc disease following 
examination in 2006, another physician related the current neck 
difficulties to the Veteran's service.  the evidence is at least 
in equipoise and the Board finds that there is sufficient doubt 
present in this case to permit a grant of service connection.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).

Hearing loss and tinnitus

Service personnel records show that the Veteran was a 43250 Jet. 
Eng. Mech. in service.  

In January 1966, pure tone thresholds, in decibels, in ISO 
standards, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
0
LEFT
15
5
10
10
0

In October 1967, pure tone thresholds, in decibels, in ISO 
standards, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
0
0
LEFT
10
5
10
15
5

In June 1968, pure tone thresholds, in decibels, in ISO 
standards, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
0
0
0
LEFT
15
10
10
15
0

In January 1970, the Veteran denied pertinent symptoms, and pure 
tone thresholds, in decibels, in ISO standards, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
5
10
15
15
10


On VA examination in March 2007, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
30
25
LEFT
5
10
30
30
30

Speech recognition scores, using the Maryland CNC test, were 100 
percent in each ear.  The examiner noted that the Veteran had 
denied hearing loss and ear trouble on service discharge 
examination in January 1970, and reported that there was no 
significant change in his hearing status from the induction 
physical of April 1966.  The Veteran stated that he had ringing 
in his ears.  He stated that it had disappeared after his 
discharge, but that now it had returned.  The Veteran had worked 
in a machine shop, working with fiberglass and composite 
materials, since 1972 or 1973, and had worked for a short period 
of time as a jet mechanic after service.  The examiner did not 
see any documentation of tinnitus or hearing loss for the 
Veteran's period of active duty, and the Veteran had reported 
that tinnitus had ceased after his discharge.  He opined that the 
Veteran's current hearing loss and tinnitus were not caused by or 
the result of his service.  

The Veteran testified in March 2010 that he had been exposed to 
jet engine noise in service, including from J85 afterburners.  He 
had heard ringing in his ears in service and he still had it.  
After service, he avoided loud places like disco bars because the 
music was too loud.  Most of the loud noise from where he worked 
after service came from an area of a building that he was not 
working in.  He felt that his hearing difficulties were due to 
the jet engine exposures.  

The Veteran testified in March 2010 that he had tinnitus in 
service and still had it, and that his hearing loss was caused by 
the whining of engines during service.  

Family members indicated in March 2010 that the Veteran had been 
diagnosed with tinnitus by a private doctor, but they did not say 
when.  

In April 2010, a private audiologist indicated that she found the 
Veteran to have sensorineural hearing loss in April 2010.  As a 
jet engine mechanic during service, he had been exposed to 
excessive noise levels from aircraft engines.  He currently 
suffers from tinnitus.  She had reviewed the Veteran's service 
records and found normal hearing levels on separation 
examination.  She had been unable to compare them to his 
induction hearing threshold levels to see if there was a 
significant shift at any frequency, as that record was 
unavailable.  Based on her interview with the Veteran and her 
review of his service treatment records, she felt that it was at 
least as likely as not that his chronic tinnitus was caused or 
contributed to by noise exposure he experienced in service.  

Based on the evidence, the Board concludes that service 
connection is not warranted for hearing loss, but is for 
tinnitus.  The examiner in 2010 related the tinnitus to the 
Veteran's service and the Board sees no reason to disagree, 
especially  given the nature of the Veteran's duties in service.  
However, hearing loss disability was not shown in service or for 
years thereafter.  The Veteran denied pertinent history and 
complaints on service discharge examination in 1970.    

Moreover, the VA examiner who reviewed the Veteran's claims 
folder in May 2007 concluded that his hearing loss  was not 
caused by or the result of service.  His opinion is considered 
more probative than the private audiologist's from 2010 because 
he had access to and considered all of the Veteran's service 
treatment records, including his service entrance examination, 
whereas the private audiologist did not, and noted that there was 
no documentation of hearing loss in service and that the Veteran 
had not had a significant change in his hearing status from the 
induction physical of April 1966 through the service discharge 
examination.  See Prejean v. West, 13 Vet. App. 444 (2000) 
(factors for determining probative value of medical opinions 
include their thoroughness and detail, whether they discussed why 
contrary opinions were not persuasive, and the opinion-writer's 
access to relevant records).  

In short, hearing loss disability was  not manifest in service or 
to a degree of 10 percent or more within one year of service 
discharge, and the probative evidence indicates that any current 
hearing loss is unrelated to service.  

The Veteran's testimony indicating that his hearing loss was 
caused by whining jet engines in service is not supported by the 
contemporaneous evidence of record.  The separation examination 
included audiometric testing that showed entirely normal hearing.  
The weight of the evidence demonstrates that the Veteran did not 
experience continuous symptoms of hearing loss disability for 
years following service discharge-he did not complain of hearing 
difficulty for years after service. The Board finds the service 
records and the lack of post service medical records for years 
after discharge of more probative value than the recent 
assertions made many years after service.  Harvey v. Brown, 6 
Vet. App. 390, 394 (1994) (upholding a Board decision assigning 
more probative value to a contemporaneous medical record report 
of cause of a fall than subsequent lay statements asserting 
different etiology.  See also Madden v. Gober, 125 F. 3d 1477, 
1481 (Fed. Cir. 1997) (upholding Board decision giving higher 
probative value to a contemporaneous letter the Veteran wrote 
during treatment than to his subsequent assertion years later.)    


ORDER

Service connection for residuals of a neck injury is granted.  

Service connection for tinnitus is granted.

Service connection for hearing loss disability is denied.



______________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


